Citation Nr: 1147129	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-40 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to November 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his claim of entitlement to service connection for bilateral hearing loss for failure to submit new and material evidence.

The Veteran and his representative appeared at the RO to present oral testimony in support of his claim before the undersigned Veterans Law Judge at a September 2011 videoconference hearing.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for bilateral hearing loss in a final January 2007 rating decision.  

2.  Evidence received since the January 2007 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is either duplicative of evidence previously submitted or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate this claim.



CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have not been met, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the new and material evidence claim on appeal, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The pertinent law, regulations, and caselaw have held that VA must at least inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to initial adjudication of the claim.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.

The current appeal pertains to the Veteran's application to reopen his previously denied claim for service connection for bilateral hearing loss, which was received by VA in January 2010.  In response, VA sent to the Veteran a letter dated in January 2010, which provided notice of the elements of new and material evidence and service connection and the reasons for the prior final denial.  Thereafter, the application to reopen the hearing loss claim was adjudicated in a March 2010 rating decision, which is now on appeal to the Board.  The Board thus finds that there is no error in the timing of the notice and that the notice criteria of Kent have been satisfied.  

The Board also concludes VA's duty to assist has been satisfied with respect to the new and material evidence claim on appeal.  The claims file includes all evidence associated with the record at the time of the prior final rating decision of January 2007 that denied the claim for service connection for bilateral hearing loss.  This evidence includes the Veteran's personal contentions, his service treatment records from active duty, his Army National Guard medical records, the report of a July 2006 VA audiology consultation, a VA-authorized audiological examination conducted in October 2006 with nexus opinion, and VA outpatient treatment records dated 2004 - 2007.  Furthermore, all evidence dated since the prior final rating decision of January 2007 that the Veteran has identified as relevant to his application to reopen his hearing loss claim has been obtained and associated with his claims folder.  This includes the Veteran's transcribed oral testimony at his September 2011 hearing, his written accounts alleging onset of bilateral hearing loss during active duty from exposure to aircraft engine noise with continuity of symptomatology since service, VA medical records dated 1994 - 2010, and a private audiological examination report dated in August 2009.  Otherwise, VA has conducted attempts in good faith to obtain all other relevant evidence.  In this regard, the Board notes that at the September 2011 hearing, the undersigned Veterans Law Judge agreed to hold the record open for an additional 30 days to provide the Veteran with the opportunity to solicit and submit additional supportive evidence.  In October 2011, VA received a written statement from the Veteran's witness, Mr. E.D., describing observable signs of the Veteran's diminished hearing acuity after returning from service, and a copy of an article discussing the physics of loud noise and its effects on human hearing.  These were accompanied by a waiver of first review by the agency of original jurisdiction.  The Board notes that the Veteran has not otherwise referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the matter on appeal that VA has either not obtained or made an effort to obtain.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, however, the duty to assist does not include provision of medical examinations or opinions, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of the matter on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran filed his original claim for service connection for bilateral hearing loss in August 2006.  Evidence submitted in support of his claim included his service personnel records reflecting that he served in close proximity to aircraft and was exposed to engine noise during active duty in the United States Air Force.  His service entrance examination report in April 1954 shows that his ears and tympanic membranes were normal and that his hearing on whispered and spoken voice testing was 15/15, indicating normal hearing acuity.  No treatment for complaints relating to hearing loss were shown in service.  On separation examination in November 1957, his ears and tympanic membranes were normal and his hearing on whispered and spoken voice testing was 15/15, indicating normal hearing acuity.  Audiogram test results, converting the extant ASA scored to the ISO scores currently used by VA to assess hearing acuity, show no hearing loss as recognized by 38 C.F.R. § 3.385 as a disability for VA compensation purposes.  [For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz are 26 decibels or greater; and the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.]  Specifically, service separation audiological evaluation in November 1957 shows pure tone thresholds, in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
N/A
20
LEFT
30
25
25
N/A
20

A VA treatment note dated in March 1999 shows that during a medical history and systems work-up of the Veteran, he was noted to not have impaired hearing.  VA clinical reports dated in October 1990 noted that he had poor hearing.  Hearing loss was also noted on systems review of the Veteran in September 2001.

VA audiology consultation dated July 2006 shows that the Veteran related a history of gradually diminishing hearing perception in both ears beginning as early as 30 years prior.  Auditory testing shows bilateral hearing loss that met the criteria under 38 C.F.R. § 3.385 as a disability for VA compensation purposes, with a speech recognition ability of 88 percent in the right ear and 84 percent in the left ear using the Maryland CNC Test.

VA-authorized audiological testing in October 2006 shows that the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
65
75
85
LEFT
40
50
70
75
85

Speech audiometry revealed speech recognition ability of 44 percent in the right ear and 80 percent in the left ear.  The Veteran was diagnosed with mild-to-profound bilateral sensorineural hearing loss.  The examining audiologist reviewed the Veteran's claims file.  While acknowledging the Veteran's contentions regarding his history of exposure to aircraft engine noise during active service and reported onset in service, the examiner noted the Veteran's post-service career of over 30 years as the owner and operator of an automobile repair shop.  The audiologist determined that the Veteran's current hearing loss was unrelated to service because his hearing was normal on military separation examination, and thusly his current hearing loss could not be associated with service.

The RO reviewed the foregoing evidence and denied the Veteran's claim for service connection for bilateral hearing loss in a January 2007 rating decision.  The claims file reflects that notice of this adverse determination was provided to the Veteran in correspondence dispatched in January 2007, along with notice of his appellate rights.  However, the file indicates that a timely appeal of this denial was not filed and the denial became final.

Three years afterwards, in January 2010, the Veteran applied to reopen his previously denied claim for service connection for bilateral hearing loss.  Evidence submitted included his written and oral testimony alleging onset of bilateral hearing loss in service with continuity of hearing loss symptoms since separation from service, which he contends is the result of his unprotected exposure to aircraft engine noise in service.  The Veteran refuted the notion that his post-service exposure to noise in an automobile repair shop was the cause of his current hearing loss, contending that the aircraft engine noise he was exposed to during service was the loudest noise he had ever personally encountered in his life and was never exposed to any source of noise nearly as loud since leaving service.  The Veteran also submitted an August 2009 private audiogram containing raw testing data purporting to indicate bilateral hearing loss and VA medical records dated 1994 - 2010, which show that he was noted to have no hearing problems on review of his systems in February 2008, but was noted to have limitations on his hearing acuity during treatment in December 2009.  Significantly, none of these submitted clinical records contain any objective nexus opinion linking the Veteran's hearing loss to service.  With regard to the article submitted that discusses the physics of loud noise and its effects on human hearing, this is a published article containing general information that does not specifically pertain to the individual facts of the Veteran's case and does not in any way draw a specific link between the Veteran's hearing loss and his period of military service.  As such, its content is too broad to constitute evidence that is material to the Veteran's hearing loss claim because it does not relate to an unestablished fact necessary to substantiate this claim.  See 38 C.F.R. § 3.156(a).  The records also reflect that the Veteran did not ever receive any formal clinical training in audiology, such that his statements alleging onset of a diagnosed hearing loss condition in service could be accorded any probative weight.  [See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992): Persons without medical training do not have the expertise to comment upon medical observations or make medical diagnoses; their statements regarding matters of diagnosis and medical etiology are thus entitled to no probative weight.]  

With regard to the October 2011 statement of Mr. E.D., the witness attested that he knew the Veteran personally prior to and after his period of military service and that he observed that the Veteran's hearing ability was noticeably diminished shortly after his return from service after being discharged and that he continued to experience hearing problems ever since.  According to Mr. E.D., the Veteran informed him that he worked around airplanes during active duty and indicated that this was the cause of his reduced hearing acuity.  The Board notes that there is nothing in the record to indicate that Mr. E.D. is a trained medical professional or that he has any clinical expertise in assessing audiological disorders.  He therefore lacks the competence to present an audiological diagnosis or an opinion regarding the etiology of any observed hearing loss symptoms presented by the Veteran.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his statement has evidentiary value limited to only demonstrating that the Veteran had diminished hearing after his period of service that was observable to an untrained layperson.  However, it does not establish a clinical diagnosis of hearing loss proximate in time to service, much less serve as objective evidence linking the Veteran's current hearing loss to his period of active duty.  As such, it is cumulative and redundant of the Veteran's prior assertion, which has previously been considered on the merits in the prior final rating decision, that he had hearing loss shortly after leaving service that should thus be linked to service; it is therefore not material to the hearing loss claim because it does not relate to an unestablished fact necessary to substantiate this claim.  See 38 C.F.R. § 3.156(a).

The Board finds that the evidence submitted by the Veteran since the time of the prior final rating decision of January 2007, which denied service connection for bilateral hearing loss, is not new and material to his hearing loss claim as it is cumulative and redundant of prior records and statements showing that the Veteran reported the same history that had been considered in the prior final rating decision.  The clinical evidence and published article submitted also contains no objective opinion linking his current hearing loss to service, such that it relates to an unestablished fact necessary to substantiate this claim.  Therefore, the evidence submitted does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).

In view of the foregoing discussion, the Board concludes that the clinical records showing a current bilateral hearing loss condition with no objective service nexus opinion and the written and oral assertions of the Veteran are cumulative and redundant of the evidence of record at the time of the final denial of his claim for service connection for bilateral hearing loss in January 2007, and do not raise the possibility of substantiating this claim.  Therefore, the evidence is not new and material and the petition to reopen the Veteran's bilateral hearing loss claim is denied.  See 38 C.F.R. § 3.156(a) (2011).  The preponderance of the evidence is against the claim.  38 C.F.R. § 3.102 (2011).


ORDER

New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


